IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED

VALENTINE C. OKONKWO,

             Appellant,

v.                                               Case No. 5D17-754

DEPARTMENT OF HEALTH,

             Appellee.

________________________________/

Opinion filed June 6, 2017

Administrative Appeal from the
Florida Department of Health.

Valentine C. Okonkwo, Coleman, pro se.

Sarah Young Hodges of the Florida
Department of Health, Tallahassee, for
Appellee.


PER CURIAM.



      AFFIRMED. See Fla. R. App. P. 9.315(a).




COHEN, C.J., PALMER and EDWARDS, J.J., concur.